 ELECTRO-MECHANICAL RESEARCH, INC.111Electro-Mechanical Research,Inc.andInternational Brother-hood of ElectricalWorkers, AFL-CIO,Petitioner.Case No.1 2-RC-833.July 19, 1960DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Joseph V. Moran, hearingofficer.The hearing officer's rulings made at the hearing are fromprejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-member panel [Chairman Leedom and Members Bean and Jenkins].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organization involved claims to represent certain em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section9(c) (1) and Section 2 (6) and (7) of the Act.4.The Petitioner seeks to represent a unit of production and main-tenance employees at the Employer's Sarasota, Florida, electronicproducts manufacturing plant.The Employer concedes that the unitrequested is generally appropriate but the parties disagree withrespect to the inclusion of the following categories.The Plant Clerical GroupThe Employer would include, and the Petitioner would exclude,test clerks, operations expeditors, dispatcher, operations clerks, recordclerks, scheduling clerks, progress clerks, planners, planner's orplanning clerks, material clerks, inspection planner, inspection co-ordinator, inspection clerical clerk, and purchasing clerk.The peti-tioner seeks the exclusion of these employees on the ground that theyhave nothing to do with the actual physical assembly or manufactureof the product. It appears from the record that these employees doroutine clerical work in connection with procurement of raw ma-terials; planning, scheduling, expediting, and control of production;testing and inspection of materials, parts, and finished products, andthe packing and shipping of finished products to customers.All ofthem work in the two buildings of the plant which are devoted toproduction activities and under the general supervision of productionsupervisors.They spend varying amounts of time on the productionfloor working in proximity to, and gathering information from, pro-128 NLRB No. 17. 112DECISIONS OF NATIONAL LABOR RELATIONS BOARDduction employees.They are hourly rated and are assigned for paypurposes to the labor grades to which production and maintenanceemployees are assigned.We find that employees in the classificationsenumerated above perform work, and have interests, closely allied tothose of production and maintenance employees and we shall, accord-ingly, include them in the unit.In addition to the clerical employees described above there are threesecretaries to production managers or department heads whom Peti-tioner would exclude as confidential employees.The employees inquestion act as secretaries, respectively, to the production manager,the quality control manager, and the systems manager.Approxi-mately 40 percent of their working time is spent on the productionfloor where they gather information and deliver messages pertainingto recordkeeping and other production and inspection clerical func-tions.The secretary to the systems manager also acts as a part-timestock clerk since the systems department does not have sufficient stockactivity to warrant a full-time stock clerk.All three are hourly paidand assigned for pay purposes to the same labor grade in which manyof the assemblers are found.The record does not indicate that these secretaries assist or act in aconfidential capacity to those exercising managerial functions withrespect to general labor policy and are not, therefore, "confidentialemployees" as that term is defined by the Board.We shall, therefore,include them in the unit as plant clerical employees.'The Technician GroupThe Employer would include, and the Petitioner would exclude, onthe ground that they require specialized training and are thereforetechnical employees, all test technicians, test equipment testers, mate-rial expediters, quality control technicians, process technicians, sys-tems technicians, and pilot technicians.The record merely indicatesthat applicants for these positions must possess some specialized train-ing or experience in electricity and electronics and that they inspect,adjust, and test equipment and also build parts required for specialorders.The record, however, fails to indicate whether technicianswork with or under the supervision of engineers or whether their workinvolves the exercise of independent judgment.Nor is there anyrecord evidence relating to the nature, difficulty, or complexity oftheir work assignments. In these circumstances, as the record doesnot affirmatively support the Petitioner's claim regarding the statusof these employees, we cannot find them to be technical.2We shall,therefore, include them in the production and maintenance unit.IThe Yale and Towne Manufacturing Company,112 NLRB 1268, 1271.2 SeeLitton Industries of Maryland,Incorporated,125 NLRB 722. V.I.P. RADIO, INC.113Plant Service DepartmentThe Employer's plant service departmentis composedof janitors,maintenance men, P.B.X operators, a T.W.X operator, and amessen-ger.The parties agree that janitors and maintenance men shouldbe included in the unit but the Petitioner would exclude the P.B.Xand T.W.X operators and the messenger on the ground that they haveonly casual contact with production and maintenance employees.TheEmployer would include each of these classifications in the unit.P.B.X operators are located in the switchboard room which is in theadministration building which houses the office clerical force.TheT.W.X operator is similarly situated but she sends teletype messagesinstead of operating a telephone switchboard.Since these operatorsare essentially office clerical employees we shall exclude them from theunit.3The messenger receives incoming mail, sorts it by departments,and delivers it throughout the plant.He also picks up and deliversinterdepartmental mail.In accordance with the Board policy weshall exclude him from the production and maintenance unit 4We find that the following employees of the Employer constitutea unit appropriate for purposes of collective bargaining within themeaning of Section 9 (b) of the Act : All production and maintenanceemployees of the Employer's plant at Sarasota, Florida, includingplant clerical employees, technicians, test equipment testers, and mate-rial expeditors, but excluding office clerical employees, professionalemployees, technical employees,' guards, and supervisors as definedin the Act.[Text of Direction of Election omitted from publication.]3Haleyville TextileMt.lls,Inc.,117 NLRB 9734Heintz ManufacturingCompany,100 NLRB 1521, 1524.5 In accordancewith Board policy we exclude technical employees where a party objects,as the Petitionerdoes here,to their inclusionSeeLittonIndustriesofMaryland,Incorporated,supra; Freeman Loader Corporation,127 NLRB 514.V.I.P. Radio,Inc.andRadio&Television Broadcast EngineersUnion,Local 1212, IBEW,AFL-CIO,Petitioner.CaseNo.2-RC-10612.July 19, 1960DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before William G. McCreery, hear-ing officer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, the Board has delegated its powers herein to a three-member panel [Chairman Leedom and Members Bean and Fanning].128 NLRB No. 28.